TRADEMARK LICENSE AGREEMENT This Trademark License Agreement (this “Agreement”) is entered into as of July 6, 2010 (the “Effective Date”), by and between Vishay Intertechnology, Inc., a corporation organized under the laws of the State of Delaware (“VSH”) and Vishay Precision Group, Inc., a corporation organized under the laws of the State of Delaware (“VPG”). RECITALS WHEREAS, VSH owns all right, title and interest in and to the Name (as hereinafter defined) and Mark (as hereinafter defined) VISHAY, used alone or in connections with other terms; WHEREAS, VPG desires to use the Licensed Marks (as hereinafter defined) on and in connection with the design, development, manufacture, marketing, provision and performance of VPG Products and Services (as hereinafter defined); WHEREAS, VSH is willing to grant to VPG, and VPG is willing to accept, the right to use the Licensed Marks in accordance with and subject to the terms of this Agreement. NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements, representations and warranties contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree, intending to be legally bound, as follows: ARTICLE 1LICENSE OF RIGHTS Section 1.1. Rights Licensed.
